
	
		III
		111th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Bunning (for
			 himself, Mr. Alexander,
			 Ms. Murkowski, Mr. Bingaman, Mr. Udall of
			 Colorado, Mr. Kennedy,
			 Mr. Voinovich, Mr. Reid, Mr.
			 Corker, Mr. Grassley,
			 Mrs. Murray, Mr. McConnell, Ms.
			 Cantwell, Mr. Udall of New
			 Mexico, Mr. Nelson of
			 Florida, Mr. Brown, and
			 Mr. Schumer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 20, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designates a national day of remembrance on
		  October 30, 2009, for nuclear weapons program workers.
	
	
		Whereas hundreds of thousands of men and women have served
			 this Nation in building its nuclear defense since World War II;
		Whereas these dedicated American workers paid a high price
			 for their service and have developed disabling or fatal illnesses as a result
			 of exposure to beryllium, ionizing radiation, toxic substances, and other
			 hazards that are unique to the production and testing of nuclear
			 weapons;
		Whereas these workers were put at individual risk without
			 their knowledge and consent in order to develop a nuclear weapons program for
			 the benefit of all American citizens; and
		Whereas these patriotic men and women deserve to be
			 recognized for their contribution, service, and sacrifice towards the defense
			 of our great Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 30, 2009, as a national day of remembrance for American nuclear weapons
			 program workers and uranium miners, millers, and haulers; and
			(2)encourages the
			 people of the United States to support and participate in appropriate
			 ceremonies, programs, and other activities to commemorate October 30, 2009, as
			 a national day of remembrance for past and present workers in America's nuclear
			 weapons program.
			
